                Case 1:21-cv-06284-AJN Document 6 Filed 07/26/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK



GBM Global Holding Company Limited
                                                          Case No. 1:21-cv-06284
                           Plaintiff,
                v.
                                                          Declaration of Angus F. Ni in Support of
                                                          Petition for Temporary Restraining Order
The Unidentified Individuals Listed On                    in Aid of Arbitration
Schedule A,

                           Defendants




       I, ANGUS F. NI, declare as follows:

       1.            I am counsel for Plaintiff in the above-captioned action.

       2.            Attached to this declaration as Exhibit A is a true and correct copy of an article

entitled “Decentralized Applications, Harnessing Bitcoin’s Blockchain Technology”, which sets

out an overview of blockchain technology.

       3.            Attached to this declaration as Exhibit B is a true and correct copy of a complaint

to the FBI filed by

            .

       4.            Attached to this declaration as Exhibit C are true and correct copies of emails

between Plaintiff and other cryptocurrency exchanges such as Binance and Huobi requesting for a

freeze of accounts holding cryptocurrencies that were transferred from the BitMart exchange.

       5.            Attached to this declaration as Exhibit D is a true and correct copy of

user agreement with Defendants.


                                                      1
          Case 1:21-cv-06284-AJN Document 6 Filed 07/26/21 Page 2 of 2




       I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information, and belief.


Signed this July 23, 2021



                                                                     By:____________________
                                                                                  Angus F. Ni.

                                                                             AFN LAW PLLC
                                                                     41 Madison Ave, 31st Floor,
                                                                          New York, NY 10017
                                                                                (646) 453-7294
                                                                           angus@afnlegal.com
                                                                          Attorneys for Plaintiff




                                                2
